Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 14 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 14 would have been restricted if originally presented under process vs. apparatus.  The apparatus of claim 1 is not required to execute the process of claim 14, and can be used to simply hold cleaning solvents.   The process of claim 14 does not appear to require all the particulars of the apparatus of claim 1 (e.g. table or syringe mover of the sample injection device, or the setting device), and therefore could be performed on a different kind of apparatus than that of claim 1.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 14 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments, see Remarks, filed 5/6/2022, with respect to the previous objection to claim 1 have been fully considered and are persuasive.  Applicant has amended claim 1 to obviate the issue.  The previous objection to claim 1 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 5/6/2022, with respect to the previous 112(a) rejections of claims 1 & 10 have been fully considered and are persuasive.  Applicant has amended claim 1 (including reciting a sample injection system and introducing a sample injection device) and canceled claim 10 to obviate the issues.  The previous 112(a) rejections of claims 1 & 10 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 5/6/2022, with respect to the previous 112(b) rejection of claim 1 have been fully considered and are persuasive.  Applicant has amended claim 1 to obviate the issue.  The previous 112(b) rejection of claim 1 has been withdrawn. 

Applicant's arguments filed 5/6/2022 regarding the previous 103 rejection under modified Kokosa have been fully considered but they are not persuasive.

Applicant argues Kokosa does not disclose storing polarity data on the sample and cleaning solvent, and storing data indicating a cleaning order of the syringe based on the polarity data set.  
Examiner respectfully disagrees.  Examiner agrees regarding Kokosa not teaching the polarity data. Examiner however, had relied upon secondary teachings by Morikawa (along with evidentiary teachings by Massaro and DeMarco).  

Applicant argues Kokosa does not teach the syringe mover limitations.
Examiner respectfully disagrees.  While Examiner agrees regarding the cleaning order/polarity data (see argument directly above), as it would pertain to the positioning information, Kokosa already teaches utilizing a coordinate system for establishing the positions of the vials (see Kokosa’s Column 2, lines 42-49), and moves the syringe to various positions/coordinate based on an established order.  Applicant’s arguments must address the collective rejection basis, with Kokosa being relied upon for the teachings of the positioning, and Morikawa being relied upon for the particular ordering based on miscibility/polarity to avoid precipitation.  

Applicant argues Morikawa does not teach the syringe mover limitations.
Examiner respectfully disagrees.  Examiner had applied Morikawa for teach the cleaning order/polarity limitations.  As it would pertain to the positioning information, Kokosa already teaches using established coordinates for the vials (see argument directly above) and moves the syringe to various positions/coordinate based on an established order.  Applicant’s arguments must address the collective rejection basis, with Kokosa being relied upon for the teachings of the positioning information, and Morikawa being relied upon for the particular ordering based on miscibility/polarity to avoid precipitation.  

Claim Objections
Claim 1 objected to because of the following informalities:  on lines 4 & 9, “includes“ should have a colon applied after so as to be “includes:”.  Appropriate correction is required.
Claim 1 objected to because of the following informalities:  on line 11, “and, “ should have the comma precede “and” or have the comma removed.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “syringe mover” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Examiner has interpreted “syringe mover” in claim 1 to correspond with the following structure: any type of mechanical devices (e.g. robotics/manipulators) one of ordinary skill in the art would associate with moving a syringe as depicted in Applicant’s Figure 1 (see Applicant’s Figure 1, syringe 11).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokosa (US 7178414) in view of Morikawa (US 20060207941), as evidenced by Massaro (US 20100294319) and DeMarco (US 20060027490).
Kokosa teaches an autosampler comprising the following of claim 1 except where underlined:

For Claim 1: 
A sample injection system comprising: 
a sample injection device (see associated structural elements below); and
a setting device (see associated structural elements below),
wherein the sample injection device includes
a syringe for injecting a sample (see Figures 1-7, syringe 24), and 
a table in which plural kinds of cleaning solvents having different physical properties for cleaning the syringe are arranged (see Figures 3-6, first tray 28, vials 30a & 30c.  column 4, lines 61-67.  Column 5, lines 1-11), and
a syringe moving device for moving the syringe (see Figure 2, injector assembly 20, housing 22, track 25), 
wherein the setting device includes
a processor (see Figure 1, controller 26.  Column 3, lines 63-67.  Column 4, lines 1-3, 42-67), and
a memory storing data on a polarity of the sample and, data on polarities of the cleaning solvents, and
wherein the processor is configured to set a cleaning order of the syringe by the plural kinds of cleaning solvents based on the data on the polarities of the sample and the data on the polarity of the cleaning solvents, and
wherein the syringe mover is configured to move the syringe based on an information of cleaning solvents included in the cleaning order and an information of positions of the cleaning solvents (see Column 2, lines 42-49.  Column 4, lines 50-67).  Kokosa uses a cleaning order and an established coordinate/positioning system for the vials, but does not teach the cleaning order based on polarity.    

Kokosa does not teach storing polarity data on the previous sample or cleaning agent/solvent, or setting a cleaning order based on said polarity data.  

Morikawa however, teaches using a control/processing section associated with 1) purging of a buffer solution using a plurality of liquids rather than direct replacement if the solubility/miscibility is low between the buffer solution and the various solvents to avoid damage caused by precipitation of the buffer solution, and further teaches 2) to store properties of the solvents in a solvent database including that of miscibility and to order the purging based on said miscibility (see Morikawa’s Figure 4, steps S1-S9.  [0009]-[0010], [0017], [0033]-[0036], [0040]-[0041]) (see MPEP 2144.05, “Routine Optimization”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kokosa and more particularly for a cleaning order because said modification is routine optimization in view of Morikawa so as to avoid precipitation .  

Modified Kokosa technically doesn’t teach using the polarity of the sample, as Morikawa generally refers to the miscibility.  Morikawa however, does make reference to “properties” affecting miscibility and to use a liquid having “an intermediate property” and to store data on miscibility (see Morikawa’s [0010], [0034]).  Examiner considers one of ordinary skill in the art would readily associate/correspond polarity as a “property” associated with miscibility (e.g. the common adage “like dissolves like” refers to polarity).  
To further evidence, Examiner refers to Massaro, who teaches for removing residual material from sample plates that a cleaning fluid should be selected with appropriate properties/polarity in conjunction with the residual material (see Massaro’s [0032]), and Examiner also refers to DeMarco as evidence that polarity in solvents is stored (see DeMarco’s Figure 11.  [0011]).  

For Claim 2:
The sample injection system as recited in claim 1, 
wherein the processor is configured to individually set the cleaning order before an injection of the sample by the syringe and the cleaning order after the injection of the sample by the syringe (refer to claim 1 rejection).  

For Claim 7:
The sample injection system as recited in claim 1, wherein the processor is configured such that a number of times of cleaning the syringe by the cleaning solvents is set according to physical properties of the sample (refer to claim 1 rejection).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokosa (US 7178414) in view of Morikawa (US 20060207941), as evidenced by Massaro (US 20100294319) and DeMarco (US 20060027490) as applied to claim 7 above, and further in view of White et al. (US 20130220037, “White”).
Modified Kokosa teaches claim 7.
Modified Kokosa does not appear to teach the following:

For Claim 8:
The sample injection system as recited in claim 7, 
wherein the processor is configured such that the number of times of cleaning is set so that the number of times of cleaning increases as viscosity of the sample increases.  

White however, teaches when cleaning/flushing flow cells of analytical systems that the number of washes correlates with viscosity, and that more viscous samples require more wash injections (see White’s [0052]) (see MPEP 2144.05, “Routine Optimization”). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kokosa and more particularly to base the number of cleanings/washings because said modification is routine optimization in view of White.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokosa (US 7178414) in view of Morikawa (US 20060207941), as evidenced by Massaro (US 20100294319) and DeMarco (US 20060027490) as applied to claim 1 above, and further in view of Kurita (JP H06102262).  Applicant provided Kurita in an IDS. Examiner had provided a machine translation thereof.  
Kokosa teaches claim 1.
Kokosa does not teach the following:

For Claim 9:
The sample injection system as recited in claim 1, 
wherein a plurality of cleaning solvents having a same physical property is arranged in the table, and 
wherein the sample injection device is configured to perform a control to change the cleaning solvents to be used so that a new cleaning solvent having the same physical property as a used-up cleaning solvent is used when the cleaning solvent is used up.

Examiner however, considers it well-known to have additional containers of the same solvent present and refers to Kurita, who teaches to automatically replace cleaning solvent vials to prevent solvent shortage and contamination (see Kurita’s Figures 1-2, cleaning solvent vial 7.  Machine translation, [0002], [0004]-[0006], [0011]-[0013]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Kokosa and more particularly to provide additional vials of vials 30a & 30c and to automatically replace them so as to prevent solvent shortage and contamination as taught by Kurita.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718